Citation Nr: 0404347	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than January 3, 
1997, for a total disability rating based on individual 
unemployability (TDIU).  



WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

The veteran's claim is on appeal before the Board of 
Veterans' Appeals (Board) from a July 1998 rating decision of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran was denied an increased rating for 
his service connected PTSD from 50 percent.  In a February 
1999 rating decision, the veteran was awarded an increased 
rating to 70 percent, for his PTSD.  He was also awarded a 
TDIU.  The effective date for these awards was determined by 
the RO to be March 27, 1998.  The veteran appealed the 
effective dates of the awards of the increased schedular 
rating and the TDIU.

In March 2001, the Board granted an earlier effective date 
for a TDIU to January 3, 1997, and remanded the three other 
claims.  In a May 2001 rating decision, the RO granted an 
increased rating for PTSD to 100 percent effective January 3, 
1997.  In response to this decision, the veteran wrote the RO 
in June 2001 that he agreed with its decision, and did not 
wish to continue his appeal.  Thus, the veteran's claims for 
an increased rating for his PTSD, and for an earlier 
effective date for his PTSD are no longer in appellate 
status.  

Regarding the claim for an earlier effective date for a TDIU, 
the veteran appealed the Board's decision, arguing that he 
should have been entitled to an earlier effective date than 
January 3, 1997.  The Secretary of Veterans Affairs filed its 
own brief on said matter, and in an April 2002 order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated and remanded the March 2001 Board decision to the 
extent it declined to grant an effective date earlier than 
January 3, 1997.  

In November 2002, the Board denied the veteran's claim for an 
earlier effective date than January 3, 1997, for a TDIU.  The 
veteran appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court), and in March 2003 the 
Court remanded the veteran's claim.  

In its November 2002 decision, the Board remanded the issue 
of service connection for a skin disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The Court's order of March 2003 requires further development 
of the veteran's claim to ensure compliance with the notice 
and duty-to-assist provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  Although the Board cited to a May 2001 
letter in its November 2002 decision, the March 2003 joint 
motion states that, "none of the documents cited by the 
Board fulfills the requirements that VA must notify Appellant 
of the information and evidence necessary to substantiate his 
claim and that such notice must indicate which portion of any 
such information or evidence is to be provided by Appellant 
and which portion must be provided by VA."  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The RO must ensure that the 
case is developed in accordance with all 
notice and duty-to-assist provisions of 
VCAA.  The veteran and his attorney should 
be notified of any information and medical 
or lay evidence that is necessary to 
substantiate the claim of an earlier 
effective date, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
In particular, the notice should include 
language informing the veteran that in 
order to substantiate his claim for an 
earlier effective date than January 3, 
1997, for a TDIU, he needs to obtain and 
submit evidence demonstrating that a 
formal or informal application for 
increase was received before January 3, 
1997, as well as evidence demonstrating 
that he satisfied the criteria for a TDIU 
before then.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

2.  In carrying out the instructions in 
paragraph 1, above, the RO should note 
that, in accordance with the remand agreed 
upon by the appellant's attorney and VA 
General Counsel, the following language is 
insufficient to notify the claimant of as 
which portion of any evidence is to 
provided by by VA and which by the 
claimant: 

We will try to help you get such 
things as medical records, 
employment records, or records 
from other Federal agencies.  You 
must give us enough information 
about these records so that we 
can request them from the person 
or agency that has them.

3.  Following completion of the 
development requested above, the RO should 
readjudicate the veteran's claim for an 
earlier effective date than January 3, 
1997, for a TDIU, taking into account the 
entire record.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



